35 So. 3d 1015 (2010)
Cycle WALKER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-501.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
Cycle Walker, Milton, pro se.
Robert Wesley, Public Defender, and Evellen H. Jewett, Assistant Public Defender, Orlando, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and treated as the notice of appeal from the judgment and sentence in case number 2007-CF-012075-A-O in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
PALMER, TORPY and COHEN, JJ., concur.